Citation Nr: 0911601	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-17 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served in the United States Naval Reserve, 
including a period of active duty for training from June to 
October 1987, and a period of active duty from January to 
July 2003.  He apparently had additional service in the Air 
National Guard, although the dates and nature of such service 
are unclear.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In February 2008, the Board remanded the matter for 
additional evidentiary development.  As set forth below, 
another remand of this matter is required.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Contentions

The appellant seeks service connection for right and left 
knee disabilities.  His specific contentions are somewhat 
unclear.  On his original application for VA compensation 
benefits received in June 2003, he claimed that he developed 
right and left knee disabilities in April 2003, during a 
period of active duty, as evidenced by service treatment 
records noting complaints of knee pain when jogging.  More 
recently, he appears to claim that he incurred right and left 
knee disabilities during a deployment to Germany from May 29, 
to June 10, 2005.  It is unclear whether the appellant was on 
active duty, active duty for training, or inactive duty 
training during this period.  



Background

In pertinent part, the appellant's service treatment records 
show that at a November 1986 medical examination conducted at 
the time of his enlistment in the Naval Reserve, his lower 
extremities were normal.  On a report of medical history, the 
appellant denied a history of a "trick" or locked knee.  

During the course of his service with the Naval Reserve, the 
appellant underwent periodic examinations in December 1987, 
December 1991, June 1992, June 1994, and June 1999.  On these 
occasions, the appellant denied a history of a "trick" or 
locked knee.  His lower extremities were normal on clinical 
evaluation.  

During a periodic examination in May 2002, the appellant 
reported that his knees sometimes bothered him with overuse.  

At a June 2003 medical examination conducted in connection 
with his release from a period of active duty, the 
appellant's complaints included a history of knee pain when 
jogging.  The diagnosis was history of knee pain, resolved.

In June 2003, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
numerous disabilities, including left and right knee 
disabilities.  He claimed that his knee disabilities had 
begun in April 2003.  

In connection with the appellant's claim, the RO obtained VA 
clinical records showing that in September 2003, the 
appellant underwent examination for purposes of participation 
in the VA Persian Gulf Registry.  During the examination, he 
had several complaints, including bilateral knee pain.  He 
reported that his bilateral knee pain had been present 
somewhat before his deployment to the Gulf, although it had 
increased while he was in Iraq, left more than right.  The 
appellant indicated that he now noticed subpatellar soreness 
when running on a treadmill.  The assessment was probable 
chondromalacia of the patellas.  The appellant thereafter 
underwent X-ray studies of the bilateral knees in September 
2003.  The right knee exhibited a small patellar spur, 
although the radiologist's overall impression was 
"essentially negative bilateral knees."  

In connection with his application for VA compensation 
benefits, the appellant was afforded a VA general medical 
examination in March 2004.  He reported a history of 
bilateral knee pain which had been aggravated during his tour 
of duty in Iraq.  With respect to current symptoms, he 
reported that after working out on a treadmill, he sometimes 
experienced soreness on the upper outer patellar area as well 
as popping in his knees.  With respect to his occupational 
history, the appellant reported that in addition to his 
duties in the Naval Reserve, he had worked for the past two 
years as a floor installer.  On examination, the appellant 
exhibited upper tibial and knee callusing from kneeling.  He 
reported that he wore knee pads at work.  Range of motion of 
the knees was normal, the ligaments were stable, and there 
was no tenderness.  X-ray studies of both knees were normal.  
The diagnoses included no objective evidence of a bilateral 
knee condition.  

Private clinical records show that in July 2005, the 
appellant sought treatment for a chief complaint of left knee 
pain.  He reported that he worked as a flooring installer 
which caused discomfort in both knees.  The appellant 
reported that his knee pain had begun in March 2003.  In June 
2005, he again experienced pain while running on a treadmill.  
He also had a sensation of instability and popping in the 
left knee.  The appellant indicated that he served in Iraq 
where he was jumping off big trucks loaded with heavy gear, 
which may have aggravated his knee discomfort.  The examiner 
noted that X-ray studies revealed no abnormality of the 
knees.  An MRI of the left knee was thereafter performed in 
July 2005 and showed a complex tear of the posterior horn of 
the medial meniscus and mild degenerative changes.  The 
examiner noted that the appellant had questions about the 
etiology of his tear.  The examiner noted that the appellant 
claimed to have done a great deal of jumping in Iraq, but he 
noted that a specific episode of injury was not elicited.  

The record on appeal shows that the appellant thereafter 
completed an August 2005 Line of Duty Determination in which 
he claimed that he had injured his knee while deployed to 
Germany from May 29, to June 10, 2005, performing duties as a 
fitness technician.  The appellant indicated that although he 
had aggravated his knee during this period, he did not seek 
medical care while deployed as he felt his knee complaints 
would subside.  However, he indicated that he now needed 
attention for a torn meniscus and degenerative changes to 
both knees.  

The record contains an August 2005 clinical record 
documenting a statement from an individual who apparently 
served with the appellant.  It was noted that "per the 
request of the clinic and [the appellant] this is my 
statement of the occurrence on or about the 2 of June 2005.  
[The appellant] had come to his assigned duty section, [a 
fitness center], complaining of bilateral knee pain.  He 
stated that this had been bothering him since the beginning 
of active duty deployment to Germany.  His complaint was of 
bilateral knee pain with the left one giving him more trouble 
than the right.  The pains came on after several days of 
physical training.  He managed to work throughout the 
remainder of this deployment with the pain.  Upon his return 
the pain increased and [the appellant] sought medical 
treatment with his provider."

VA clinical records show that subsequently in August 2005, 
the appellant sought VA treatment regarding his left knee.  
He claimed that he had recently undergone private MRI testing 
which showed a torn medial meniscus.  The appellant indicated 
that he could not relate his knee pain to any trauma, 
although he claimed that it had really started hurting him 
during his period of active duty in June.  

At a VA orthopedic consultation later that month, the 
appellant reported that he was a member of the military 
reserve, although he worked as a flooring installer spending 
approximately 85 percent of his time on his knees.  The 
appellant indicated that he ran on a treadmill two to three 
times weekly, although this had been limited by pain 
recently.  He was also involved in biking and race walking.  
X-ray studies of the knees were unremarkable.  (The right 
knee exhibited a possible small tiny spur on the right 
patella, although the radiologist indicated that the knee was 
normal).  The assessment was left knee pain which was chronic 
since 2003, but painful walking started in 2005.  The 
appellant was counseled that he probably had some 
degenerative changes as well as a cartilage tear causing pain 
in his knee.  The appellant was referred for left knee 
surgery.  

At a January 2006 preoperative evaluation, the appellant 
denied any specific left knee injury, although he had 
experienced pain on and off since 2003.  Both knees bothered 
him somewhat, although he had more mechanical symptoms in the 
left knee.  On examination, the appellant's gait was normal.  
Muscle tone was normal and there was no effusion.  The 
assessment was left medial meniscus tear, symptomatic.  In 
January 2006, the appellant underwent surgical repair of a 
torn left medial meniscus.  In March 2006, the appellant was 
cleared to return to full activity without restriction, 
including in the Air National Guard.  

Applicable Law

Under applicable law, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  The term "active military, naval, or air service" 
includes "active duty, any period of active duty for 
training during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty for training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24).

In other words, notwithstanding his period of active duty 
from January to July 2003, that the appellant developed his 
claimed disabilities at some point during the lengthy time 
period he was a member of the Naval Reserve or National Guard 
is not enough.  Rather, to warrant service connection based 
on such service, the appellant must show (1) that he became 
disabled from a disease or injury during a period of active 
duty for training; or (2) that he became disabled from an 
injury during a period of inactive duty training.

The Board also observes that service connection for certain 
diseases, including arthritis, may be also be established on 
a presumptive basis.  Specifically, where a veteran had 
active service for a period of ninety consecutive days or 
more, service connection for arthritis may be established on 
a presumptive basis by showing that it was manifested to a 
degree of 10 percent or more within one year from the date of 
separation from such period of service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a); Cf. 
McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on 
other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001) ("[I]f a claim relates to period of active duty 
for training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim.").

Given the discussion above, the Board finds that additional 
efforts are necessary in order to clarify the dates of the 
any periods of active duty, active duty for training, and 
inactive duty training in the Naval Reserve and National 
Guard.  

Additionally, the Board observes that although the appellant 
underwent VA medical examination in April 2008, the medical 
nexus opinion provided by the examiner with respect to the 
appellant's left knee is limited in its probative value as it 
is inartfully worded, making his conclusions quite unclear.  
Moreover, with respect to the right knee, the Board notes 
that while X-ray studies were noted to show minimal narrowing 
of the medial compartment of the right knee, the examiner 
indicated that the appellant's right knee was "in perfect 
condition.  We have normal X-ray.  We have a normal exam."  

Given the inconsistencies of the examination report, the 
Board finds that another VA examination is necessary to 
determine whether the appellant currently has any right or 
left knee disability as a result of his active service, or 
whether he became disabled from a disease or injury during a 
period of active duty for training; or became disabled from 
an injury during a period of inactive duty training.  38 
C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center or other 
appropriate repository of records and 
request verification of the complete 
dates of the appellant's service in the 
Naval Reserve and National Guard, 
including all periods of active duty, 
active duty for training, and inactive 
duty for training.

2.  After the above development has been 
completed, the appellant should be 
scheduled for a VA medical examination 
for the purpose of determining the nature 
and etiology of any current right and 
left knee disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion, based on all 
the evidence of record, as to whether it 
is as least as likely as not that any 
current right or left knee disability 
identified on examination (1) is causally 
related to any period of active service; 
or (2) had its onset during a period of 
active duty due to disease or injury, (3) 
had its onset during a period of inactive 
duty training due to injury.  The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  The report of examination 
should include a complete rationale for 
all opinions rendered.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO.  If any benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an appropriate period to 
respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




